          Case 3:20-cv-02173-SES Document 1 Filed 11/19/20 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
---------------------------------------------------------------X
                                                                :
DAVID SENICK,                                                   :
                                                                : Civil Action No.:
                           Plaintiff,                           :
                                                                : NOTICE OF REMOVAL FROM
                               v.                               : COURT OF COMMON PLEAS OF
                                                                : MONROE COUNTY
HOME DEPOT CREDIT SERVICES, and CITI                            :
BANK,                                                           :
                                                                :
                           Defendants.                          :
                                                                :
                                                                :
---------------------------------------------------------------X

                           DEFENDANTS’ NOTICE OF REMOVAL

       Defendants Home Depot Credit Services1 and Citibank, N.A. (erroneously sued as “Citi

Bank”)(“Citibank”)(collectively, “Defendants”), by and through their undersigned counsel, hereby

give notice of removal of this action to the United States District Court for the Middle District of

Pennsylvania, pursuant to 28 U.S.C. §§ 1331 and 1441(a). As stated below, Plaintiff asserts claims

under federal law: the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, and the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692, et seq. Therefore, federal

question jurisdiction exists here.

                                        BACKGROUND

               1.      Plaintiff David Senick (“Plaintiff”) filed a Complaint in the Court of

Common Pleas of Monroe County, Pennsylvania, under docket number 5559-CV-20 (the “State

Court Action”), against Defendants on or about October 20, 2020. A true and correct copy of the



1
       Home Depot Credit Services is not an actual entity. The Home Depot-branded credit
       cards are issued by Citibank.
           Case 3:20-cv-02173-SES Document 1 Filed 11/19/20 Page 2 of 5




complaint (the “Complaint”), representing all pleadings filed in the State Court Action, is attached

hereto as Exhibit A.

               2.      In the Complaint, Plaintiff asserts claims for alleged violations of the TCPA

and FDCPA, as well as for harassment. Compl. at Counts I–III.

               3.      Defendants have not yet answered, moved, or otherwise responded to the

Complaint in the State Court Action. By filing this Notice of Removal, Defendants do not waive

any defense that may be available, including, but not limited to, lack of in personam jurisdiction,

improper venue, insufficient process, insufficient service of process, failure to state a claim upon

which relief may be granted, and/or failure to join a necessary party, or any right to compel

arbitration.

               4.      As of the date of this Notice of Removal, Defendants have not been properly

served with a copy of the Summons and Complaint by Plaintiff. Therefore, this Notice of Removal

is timely as the 30-day time period set forth in 28 U.S.C. § 1446(b)(1) has not yet expired. See 28

U.S.C. § 1446(b)(1).

                        JURISDICTIONAL BASIS FOR REMOVAL

               5.      Plaintiff alleges that Citibank’s conduct violated federal law—the TCPA,

47 U.S.C. § 227 and the FDCPA, 15 U.S.C. §§ 1692, et seq. See generally Compl.

               6.      Therefore, this action is removable to this Court pursuant to 28 U.S.C.

§ 1441(a) because claims asserted by Plaintiff arise under the laws of the United States, and such

claims are within the original jurisdiction of this Court under 28 U.S.C. § 1331.

               7.      Furthermore, Plaintiff seeks over $75,000 in this lawsuit, and is domiciled

in Pennsylvania. See generally Compl. Neither Home Depot Credit Services nor Citibank are

domiciled or have their respective principal place of business in Pennsylvania. Rather, Home




                                                 2
          Case 3:20-cv-02173-SES Document 1 Filed 11/19/20 Page 3 of 5




Depot Credit Services is not an actual entity and has no domicile, and Citibank is a national bank

located in Sioux Falls, South Dakota, and is a citizen of South Dakota for purposes of removal.

               8.      Additionally, the Court has supplemental jurisdiction over any state law

claims, to the extent any such claim exists. 28 U.S.C. § 1367.

                                            VENUE

               9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) and 1446(a)

because the United States District Court for the Middle District of Pennsylvania embraces the

place where this action is pending, the Court of Common Pleas of Monroe County.

                                TIMELINESS OF REMOVAL

               10.     The Complaint was filed on October 20, 2020.

               11.     As of the date of this Notice of Removal, Defendants have not been properly

served with a copy of the Summons and Complaint by Plaintiff. A copy of the Complaint was

faxed to Home Depot Credit Services on October 30, 2020. Accordingly, this Notice is timely

because it has been filed within the thirty-day period prescribed by 28 U.S.C. § 1446(b).

                    PROCEDURAL REQUIREMENTS AND LOCAL RULES

               12.     The Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28

U.S.C. § 1446(a).

               13.     Aside from the Summons and the Complaint faxed to Home Depot on

October 30, 2020, no other process, pleading, or order has been sent to or received by Defendants

in the State Court Action. See 28 U.S.C. § 1446(b).

               14.     As required by 28 U.S.C. § 1446(d), copies of this Notice are being served

on Plaintiff, as well as the Clerk of the Court of Common Pleas of Monroe County.

               WHEREFORE, Defendants hereby remove the above-captioned action now

pending in the Court of Common Pleas of Monroe County, to the United States District Court for


                                                3
          Case 3:20-cv-02173-SES Document 1 Filed 11/19/20 Page 4 of 5




the Middle District of Pennsylvania, and request that this Court assume full jurisdiction over this

case as provided by law.

 DATED: November 19, 2020                           Ballard Spahr LLP

                                                    /s/ Daniel JT McKenna
                                                    Daniel JT McKenna
                                                    1735 Market Street, 51st Floor
                                                    Philadelphia, PA 19103-7599
                                                    (215) 864-8500 (Telephone)
                                                    (215) 864-8999 (Fax)
                                                    mckennad@ballardspahr.com

                                                    Counsel for Defendants, Citibank, N.A.
                                                    and Home Depot Credit Services




                                                4
          Case 3:20-cv-02173-SES Document 1 Filed 11/19/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

               I hereby certify that on November 19, 2020, I caused a copy of the foregoing Notice

of Removal to be served by first class mail, postage prepaid, upon the following:

                                     David Senick
                                     1637 Sugar Lane
                                     Kunkletown, PA 18058
                                     Pro se Plaintiff


                                                    /s/ Daniel JT McKenna
                                                    Daniel JT McKenna




                                                5
